DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites, “said projector module to be beamed outside said enclosure and projected onto a reflective surface”, where “reflective surface” needs to be shown with proper labeling.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
As of claim 1, replace “heat-conducting substrate structure” with “external heat-conducting fixtures” in line 6;
As of claims 2-5, replace “A system” with “The image projection system” in lines 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a heat-conducting substrate structure” is vague. The Examiner is unclear about what is meant by the heat-conducting substrate structure. Is it a cooling pipe? Or is it a Peltier element or heat sink? The limitation “first and said second aperture may be any closed geometric shape” is unclear. Which particular “geometric shape” the aperture has? The limitation “projected onto a reflective surface” is unclear. Which reflective surface the Applicant is referring to. For the purpose of Examination, the Examiner is interpreting the reflective surface as touch screen display. The limitation “a second aperture that supports a first interface connector” is unclear. What does it mean by a “first interface connector”? The Applicant is required to clarify.
Claims 2-5 are rejected as dependent on claim 1.
As of claim 2, the limitation “third aperture may be any closed geometric shape” is unclear. Which particular “geometric shape” the aperture has? The Applicant is required to clarify.
As of claim 5, the limitation “external thermal conduction cooling fixture” is unclear. What type of “external thermal conduction cooling fixture” the Applicant is referring to? Is it a cooling pipe? Or is it a Peltier element? The Applicant is required to clarify.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selfe et al. (US 11099469 B1; Selfe).
As of claim 1, Selfe teaches an image projection system 300 [fig 3] comprising: a memory module 354 [fig 3]; a programmable microcontroller module 352 (CPU, GPU) [fig 3] (col 12, lines 39-44); a projector module 300 [fig 3]; a power and data bus 358 [fig 3] allowing said memory 354 [fig 3], programmable microcontroller 352 [fig 3] and projector modules 300 [fig 3] to convey and receive data and control signals (col 12, lines 39-50); a heat-conducting substrate structure 320 (heat sink) (col 11, lines 5-6); a first interface means 370 (network interface) [fig 3] enabling external power and systems to convey and receive data and control signals (col 13, lines 53-58); an enclosure (housing of projector 300) [fig 3] within which resides said memory 354 [fig 3], programmable microcontroller 352 [fig 3] and projector modules 320, 330 [fig 3]; and said power and data bus 358 [fig 3]; said enclosure (housing of projector 300) [fig 3] has a first aperture 322 [fig 3] allowing light images produced by said projector module 300 [fig 3] to be beamed outside said enclosure and projected onto a reflective surface 364 (touch screen display) (col 12, lines 52-53); said enclosure has a second aperture 384 (output controller) [fig 3] that supports a first interface connector (a serial (e.g., universal serial bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate with or control one or more peripheral devices (e.g., a display, stereo receiver, media device, etc.))) (col 12, lines 62-67); said first 322 [fig 3] and said second aperture 384 [fig 3] may be any closed geometric shape [fig 3]; and said first interface connector (a serial (e.g., universal serial bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate with or control one or more peripheral devices (e.g., a display, stereo receiver, media device, etc.))) (col 12, lines 62-67) shares said power and data bus 358 [fig 3]. 
As of claim 4, Selfe teaches at least one external lens adapter 317 [fig 3].
As of claim 5, Selfe teaches at least one external thermal conduction cooling fixture 320 [fig 3].
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection, claim objections and 112(b) rejections are successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Selfe et al. (US 11099469 B1; Selfe) teaches an  ultra-short throw projector 300 may include an ellipsoidal reflector 302, a light source 304 (e.g., a white LED or other LED), a Fresnel lens 306 (e.g., a F/2.5 lens) operatively connected to the ellipsoidal reflector 302 by one or more connectors (e.g., connector 308, connector 310, which may be any type of bracket, wire, transmissive material, or component that may allow the Fresnel lens 306 to be positioned within the ellipsoidal reflector 302), a transmissive LCD 312 (e.g., a circular transmissive 480p in-plane switching LCD), a lens assembly 314 (e.g., including a multi-element lens 316 and a camera aperture 318 that controls the amount of light allowed to pass through the lens assembly 314), and an optional heat sink assembly 320 for dissipating heat produced by the light source 304. The connector 308 and the connector 310 may be the same material or may use different materials, or they may be combined into a single connector (not shown) to hold the Fresnel lens 306 in place. The multi-element lens 316 may include multiple lens elements (e.g., lens element 322, lens element 324, lens element 326), which may have the same or different shapes/contours (e.g., convex, concave or aspheric, although the majority of the lens elements may be positive). A lens adapter 317 may be used to hold the multi-element lens 316 in place. The multi-element lens 316 may include any number of lens elements even though three are shown in FIG. 3. An illuminator 330 may include the ellipsoidal reflector 302, the Fresnel lens 306, the heat sink 320, and the light source 304. The illuminator 330 may be circularly symmetrical.  The Fresnel lens 306 may be positioned within the ellipsoidal reflector 302 in a way that allows some light emitted by the light source 304 to be reflected off the ellipsoidal reflector 302 and through the aperture 318 and the multi-element lens 316 without passing through or reflecting off the Fresnel lens 306. The curvature of the ellipsoidal reflector 302 and the use of the Fresnel lens 306 may result in the directing of light emitted by the light source 304 to pass through the transmissive LCD 312 and the multi-element lens 316 to form a circular image of eight feet or more in diameter when the ultra-short thrown projector 300 is positioned at a projection distance of five feet or shorter from a projection surface (e.g., as shown in more detail in FIG. 4). Selfe does not anticipate or render obvious, alone or in combination, a module supporting a wired-networking standard; said module supporting a wired-networking standard interfaces with said power and data bus; said enclosure has a third aperture that supports a second interface connector; said third aperture may be any closed geometric shape; and said second interface connector enables said module supporting a wired-networking standard to convey and receive data and control signals.
As of claim 3, the closest prior art Selfe et al. (US 11099469 B1; Selfe) teaches an  ultra-short throw projector 300 may include an ellipsoidal reflector 302, a light source 304 (e.g., a white LED or other LED), a Fresnel lens 306 (e.g., a F/2.5 lens) operatively connected to the ellipsoidal reflector 302 by one or more connectors (e.g., connector 308, connector 310, which may be any type of bracket, wire, transmissive material, or component that may allow the Fresnel lens 306 to be positioned within the ellipsoidal reflector 302), a transmissive LCD 312 (e.g., a circular transmissive 480p in-plane switching LCD), a lens assembly 314 (e.g., including a multi-element lens 316 and a camera aperture 318 that controls the amount of light allowed to pass through the lens assembly 314), and an optional heat sink assembly 320 for dissipating heat produced by the light source 304. The connector 308 and the connector 310 may be the same material or may use different materials, or they may be combined into a single connector (not shown) to hold the Fresnel lens 306 in place. The multi-element lens 316 may include multiple lens elements (e.g., lens element 322, lens element 324, lens element 326), which may have the same or different shapes/contours (e.g., convex, concave or aspheric, although the majority of the lens elements may be positive). A lens adapter 317 may be used to hold the multi-element lens 316 in place. The multi-element lens 316 may include any number of lens elements even though three are shown in FIG. 3. An illuminator 330 may include the ellipsoidal reflector 302, the Fresnel lens 306, the heat sink 320, and the light source 304. The illuminator 330 may be circularly symmetrical.  The Fresnel lens 306 may be positioned within the ellipsoidal reflector 302 in a way that allows some light emitted by the light source 304 to be reflected off the ellipsoidal reflector 302 and through the aperture 318 and the multi-element lens 316 without passing through or reflecting off the Fresnel lens 306. The curvature of the ellipsoidal reflector 302 and the use of the Fresnel lens 306 may result in the directing of light emitted by the light source 304 to pass through the transmissive LCD 312 and the multi-element lens 316 to form a circular image of eight feet or more in diameter when the ultra-short thrown projector 300 is positioned at a projection distance of five feet or shorter from a projection surface (e.g., as shown in more detail in FIG. 4). Selfe does not anticipate or render obvious, alone or in combination, a module supporting a wireless-networking standard; said module supporting a wireless-networking standard interfaces with said power and data bus; said enclosure has a third aperture that supports a second interface connector; and said second interface connector enables said module supporting a wireless-networking standard to convey and receive data and control signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Umehara et al. (US 20130249959 A1) teaches a projector which includes a projecting unit that generates an optical image by modulating light emitted from a light source according to image information and projects the optical image, and an illuminating unit that guides a part of the light emitted from the light source to a light diffusing plate with use of an optical member so as to diffuse the light at the light diffusing plate for illumination. The light diffusing plate includes a plurality of light diffusing members arranged with a gap interposed therebetween, and is mounted on an outlet that allows dissipation of heat generated in the projector;
- Prior Art Zakoji et al. (US 7806531 B2) teaches a projector which includes a casing having a surface; a cooling medium flow-path provided inside the casing, through which a cooling medium is allowed to flow; and a radiator in which a part of the cooling medium flow-path is arranged, the radiator being deployable by rotating with respect to the casing, and adapted to be accommodated in the casing and along the surface of the casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882